Per Curiam,
The averments in appellant’s bill, upon which she asked that the deed to the appellee be declared null and void, are that at the time it was executed by Mary Ives she was in her eighty-second year, with failing memory, *575weak in body and mind, and that the appellee had procured the execution of the instrument by fraud and undue influence. The learned and careful chancellor below found, “with no difficulty whatever,” that the grantor, at the time she executed the deed, had sufficient mental capacity to understand what she did, and that the grantee, her son, had exercised no undue influence over her in inducing her to execute and deliver .the instrument to him. On these findings the appeal is dismissed and the decree affirmed at appellant’s costs.